DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4 and 6-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art Akusawa (US 2015/0089434) which teaches a small vessel that includes a display device having a touch panel function. Additionally there are software keys to operate equipment included in the small vessel that are displayed on the display device. Operation of the equipment included in the small vessel and inputs for vessel maneuvering are performed. and Ishiguro (US 2016/0243986) which teaches a display device and a driving support device that allows a vehicle occupant to view the surroundings without obstruction of the image by a portion of a front pillar. These references, either singularly or in combination fail to anticipate or render obvious especially the underlined limitations of claim 1 (and the similar vessel operation support device of claim 18) including a marine vessel comprising: a hull including a cabin; an imager that images a field-of-view shielded region, which is a region in which a marine vessel operator's field of view is obstructed when the marine vessel operator located on an operation seat provided inside the cabin looks around an outside of the marine vessel in a horizontal direction; and a display provided at a position visible from the operation seat and that displays a field-of-view complement image, which is an image of the field-of-view shielded region captured by the imager; wherein the imager images at least a front portion of the field-of-view shielded region; the display displays the field-of-view complement image including an image of the front portion of the field-of-view shielded region; the cabin includes a window in front of the operation seat; and the front portion of the field-of-view shielded region includes the region in which the marine vessel operator's field of view is obstructed when the marine vessel operator looks at the outside of the marine vessel in the horizontal direction from a height of a center point of the window in a vertical direction, the center point being located above the operation seat.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marnie Matt whose telephone number is (303)297-4255.  The examiner can normally be reached on Monday - Friday, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MARNIE A MATT/            Primary Examiner, Art Unit 2485